Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claim 1 is currently amended.  Claim 2-20 are original.  Claims 1-20 are pending and have been fully considered.  The examined claims are directed to a method.
Status of Previous Objections / Rejections
The previous Specification objection, 35 USC §112, 35 USC §102 and 35 USC §103 rejections have been withdrawn in view of amendments to the claims, Applicant's arguments and a reconsideration of the objections/rejections.
Response to Amendment
In their reply dated July 27, 2022, Applicant made a claim amendment to address a clarity issue in the prior Office action (OA).  Applicant also remarked extensively about the proper claim Priority, the Specification objection and the prior art rejections.  In Applicant’s remarks, it appears that Applicant erroneously mentioned U.S. Provisional Patent App. No. 62/314,358 on four occasions (the first and third paragraph of page 8, and twice on the first paragraph of page 9), where it appears U.S. Provisional Patent App. No. 62/330,847 is intended.  For example, U.S. Provisional Patent App. No. 62/330,847 rather than 62/314,358, was filed on May 3, 2016.  Examiner thanks Applicant for the clarifying analysis.  Assuming the noted number corrections are necessary, Examiner finds the arguments to be persuasive.  
Allowable Subject Matter
Claims 1-20 are allowed.  Claim 1, the sole independent claim follows:  
Claim 1:	A method of enhancing a distillery or biorefinery with an option to divert vapors to a vapor recompression unit while maintaining the ability of said distillery or biorefinery to operate without utilizing said vapor compression unit, 
wherein said distillery or biorefinery converts biomass into a biofuel or biochemical, and 
wherein said distillery or biorefinery is configured with one or more distillation units and a steam-generation system, said method comprising: 
(i) introducing a vapor recompression unit to said distillery or biorefinery, 
wherein said vapor recompression unit is configured to compress distillation vapors exiting said one or more distillation units to generate compressed distillation vapors with an increased boiling point which preserves latent heat of said compressed distillation vapors; 
(ii) retaining said one or more distillation units and said steam-generation system in said distillery or biorefinery; 
(iii) operating said vapor recompression unit for a first period of time, 
wherein said latent heat from said one or more distillation units is integrated with at least one distinct distillery or biorefinery process step that 
(a) is not a distillation step and 
(b) generates a distinctly different vapor stream than said compressed distillation vapors, 
wherein said compressed distillation vapors are condensed to cascade said latent heat of said compressed distillation vapors to said distinct distillery or biorefinery process step; and 
(iv) optionally, not operating said vapor recompression unit for a second period of time.
The following is an examiner’s statement of reasons for allowance:  
In consideration of the June 22, 2022, Examiner Interview, a closer review of the provisional and other applications in the priority chain, the disclosure of the current application and Applicant’s present remarks, Examiner has reconsidered the priority analysis, the claim interpretation issues, as well as the interpretation of the previously applied Glasspool (US2016000213 l) and Crawford (US20170348607) references.  In light of the updated analysis, Examiner is satisfied that the claim language is sufficiently clear and that the claims properly distinguish over the prior art of record.  Also, since claim support is apparent in the priority chain, albeit sometimes with differing language, Crawford is removed as a prior art reference.
Moreover, no other prior art of record or newly found art, discloses or reasonably suggests a process for 	enhancing a biorefinery with an optional vapor recompression unit while maintaining the ability to operate without the vapor recompression unit, with the claimed features substantially as described in claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/Examiner, Art Unit 1779